Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 and 13 are currently pending.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04-28-2022. The following action is a first action on the merits in an RCE.

Intended Use
At least claims 1, 4, 11, and 13 contain statements of intended use such as:
“of a user who uses a co-working space “, claim 1,
“co-working space”, claim 4 and 11, and
“the user is away from the vehicle, which is parked near the co-working space”, claim 13.

A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “store facility information including a location of a medical facility to which a person who is left in care by the user can be taken, and determine, as the destination, a location of a medical facility where the user is to get out of the vehicle based on the facility information when the first processor receives the assistance information including information indicating that picking up of the person who is left in care by the user is accepted”. The language as stated does not distinctly define what is meant by “store facility information including a location of a medical facility to which a person who is left in care by the user can be taken, and determine, as the destination, a location of a medical facility where the user is to get out of the vehicle based on the facility information when the first processor receives the assistance information including information indicating that picking up of the person who is left in care by the user is accepted” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “store facility information including a location of a medical facility to which a person who is left in care by the user can be taken, and determine, as the destination, a location of a medical facility where the user is to get out of the vehicle based on the facility information when the first processor receives the assistance information including information indicating that picking up of the person who is left in care by the user is accepted” will be interpreted as “saving user accepted/provided/approved/preferred facilities”.

Claim 4 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “when detecting that the co-working space that the user is to use is changed to another co-working space, determine the other co-working space as the destination from a current location of the user”. The language as stated does not distinctly define what is meant by “when detecting that the co-working space that the user is to use is changed to another co-working space, determine the other co-working space as the destination from a current location of the user” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “when detecting that the co-working space that the user is to use is changed to another co-working space, determine the other co-working space as the destination from a current location of the user” will be interpreted as “predicting destination”.

Claims 5-8 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk (US 7941267 B2) in view of Rakah (US 20180211541 A1).

REGARDING CLAIM 1, Adamczyk discloses, a first server that includes a first memory and a first processor coupled to the first memory; and a second server that includes a second memory and a second processor coupled to the second memory (Adamczyk: a ride matching server and a communication interface (Col. 4, Ln. 17); [FIG. 2, 3, 4]; [Claim 1]; These computer program instructions may also be stored in a computer-readable memory that can direct a computer or other programmable data processing apparatus to operate in a particular manner (Col. 5, Ln. 64-67)), wherein the first memory stores a first program that, when executed by the first processor, causes the first processor to: receive, from a user terminal of a user who uses a co-working space, assistance information indicating that the user asks for assistance with transportation from the co-working space (Adamczyk: a ride matching server 205 is coupled through a network interface 207 to a network 210, such as an internet network … for providing driver services responsive to passenger requests for a ride (Col. 6, Ln. 20-35); The network interface 207 is further configured to receive a request for a driver for a trip from a passenger and to provide the passenger an identification of a candidate driver. The request for a driver may come from a variety of different sources, such as from the telephone 265, over the PSTN 260 or from the user terminal 230 over the internet 210 (Col. 7, Ln. 10-15).
Adamczyk is replete with references to ride sharing requests. However, Adamczyk does not explicitly disclose, the second memory stores a second program that, when executed by the second processor, causes the second processor to: generate control information for controlling a vehicle to be used by the user when the first processor receives the assistance information, the control information including a destination from the co-working space, and transmit the control information to the vehicle.
However, in the same field of endeavor, Rakah discloses, “[0074] … a vehicle may include an autonomous vehicle, wherein a control device integrated with the vehicle or a management system separate front the vehicle may send operational instructions and guide the vehicle to designated pick-up locations and drop-off locations”, … for the benefit of managing a fleet of ridesharing vehicles to be assigned to a user for providing efficient services.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by Adamczyk to include operational instruction taught by Rakah. One of ordinary skill in the art would have been motivated to make this modification in order to manage a fleet of ridesharing vehicles to be assigned to a user for providing efficient services.

REGARDING CLAIM 11, Adamczyk discloses, a first memory and a first processor coupled to the first memory, wherein the first memory stores a first program that, when executed by the first processor, receive control information from a user assistance system including one or more processor programmed to generate the control information for controlling a vehicle to be used by a user and transmit the control information to the vehicle when receiving assistance information indicating that the user asks for assistance with transportation from a co-working space from a user terminal of the user who uses the co-working space (Adamczyk: a ride matching server 205 is coupled through a network interface 207 to a network 210, such as an internet network … for providing driver services responsive to passenger requests for a ride (Col. 6, Ln. 20-35); The network interface 207 is further configured to receive a request for a driver for a trip from a passenger and to provide the passenger an identification of a candidate driver. The request for a driver may come from a variety of different sources, such as from the telephone 265, over the PSTN 260 or from the user terminal 230 over the internet 210 (Col. 7, Ln. 10-15)).
Adamczyk is replete with references to ride sharing requests for a trip to a destination. However, Adamczyk does not explicitly disclose, the control information including a destination from the co-working space; and control the vehicle based on the control information.
However, in the same field of endeavor, Rakah discloses, “[0007] Each ride request may include a starting point and a desired destination; [0019] ... the determined route is selected to account for the rule for reducing backtracking and includes a plurality of pick-up and drop-off locations associated with the starting points and desired destinations of the plurality of users; and in order to reduce backtracking, directing the ridesharing vehicle along the determined route other than the fastest route”. Motivation addressed (supra).

REGARDING CLAIM 13, Adamczyk in view of Rakah remains as applied above to claim 1, and further, Rakah also discloses, the user is away from the vehicle, which is parked near the co-working space, when the assistance information is received (Rakah: [0335] As used herein, a holding zone may be any physical area in the geographical area where one or more ridesharing vehicles may be located. For example, the holding zone may be a neighborhood (e.g., an area bounded by a set of streets), a specific location (e.g., a parking lot, parking garage, etc.), or a combination thereof ... a holding zone may include a continuous route for autonomous vehicles to follow while waiting for the imminent demand to materialize.).
Rakah does not explicitly recite the terminology, “the user is away from the vehicle, which is parked near the co-working space, when the assistance information is received”. However, Rakah does disclose parking/staging near an event space/common place/busy place/office-building or any other analogous venue where transportation services may be necessary.

Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk in view of Rakah as applied to claim 1 above, and further in view of Herrero (US 20180079413 A1).

REGARDING CLAIM 2, as best understood, Adamczyk in view of Rakah remain as applied above to claim 1, and further, Adamczyk in view of Rakah disclose hardware/software/firmware (Adamczyk: Col. 5, Ln. 49 – Col. 6, Ln. 41). Adamczyk in view of Rakah do not explicitly disclose, store facility information including a location of a medical facility to which a person who is left in care by the user can be taken, and determine, as the destination, a location of a medical facility where the user is to get out of the vehicle based on the facility information when the first processor receives the assistance information including information indicating that picking up of the person who is left in care by the user is accepted.
However, in the same field of endeavor, Herrero discloses, “[ABS] ... a health-rated condition. The control unit formats the received data into a predetermined format corresponding to at least one detected condition, and compares the at least one detected condition to a plurality of known conditions. The control unit is further configured to identify a detected known condition when the at least one detected condition matches at least one of the plurality of known conditions, to select, in response to identifying the detected known condition, an automatic autonomous driving mode of the vehicle, and then to execute a predetermined driving maneuver corresponding to the detected known condition; [0033] As will be described in more detail below, the automatic autonomous mode can comprise the following special driving maneuvers and routines, for example: ... traveling to nearby or preferred hospital or emergency center (e.g., in response to passenger health condition) ... These maneuvers are controlled automatically by the control device 210 without the driver needing to intervene in the control of the vehicle 110; also see ¶’s[0041], [0043], [0045]”, for the benefit of controlling a response to a passenger health condition, automatically by the control device 210, without a driver/passenger intervention [0004].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified Adamczyk to include storing facility information taught by Herrero. One of ordinary skill in the art would have been motivated to make this modification in order to control response to a passenger health condition, automatically by the control device 210, without a driver/passenger intervention.

REGARDING CLAIM 5, Adamczyk in view of Rakah, in further view of Herrero remain as applied above to claim 2, and further Adamczyk also discloses, a third server that includes a third memory and a third processor coupled to the second memory, wherein the third memory stores a third program that, when executed by the third processor, causes the third processor to assign the vehicle to the user based on an operation to request assignment of the vehicle on the user terminal, and the second program, when executed by the second processor, further causes the second processor to transmit, to the vehicle that is assigned, the control information including the destination when the assignment of the vehicle is completed (Adamczyk: a ride matching server 205 is coupled through a network interface 207 to a network 210, such as an internet network … for providing driver services responsive to passenger requests for a ride (Col. 6, Ln. 20-35); The network interface 207 is further configured to receive a request for a driver for a trip from a passenger and to provide the passenger an identification of a candidate driver. The request for a driver may come from a variety of different sources, such as from the telephone 265, over the PSTN 260 or from the user terminal 230 over the internet 210 (Col. 7, Ln. 10-15); for hardware/software/firmware see (Col. 5, Ln. 49 – Col. 6, Ln. 41)).



Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk (US 7941267 B2) in view of Rakah (US 20180211541 A1) as applied to claim 1 above, and further in view of Cronin (US 20180203451 A1).

REGARDING CLAIM 3, Adamczyk in view of Rakah remain as applied above to claim 1, and further, Adamczyk in view of Rakah disclose hardware/software/firmware (Adamczyk: Col. 5, Ln. 49 – Col. 6, Ln. 41). Adamczyk in view of Rakah do not explicitly disclose, obtain, from the user terminal, schedule information including a schedule of the user managed by the user terminal; and determine, as the destination, a destination location included in the schedule based on the schedule information when the first processor receives the assistance information, and the communication unit transmits the control information including the destination.
However, in the same field of endeavor, Cronin discloses, “[0018] FIG. 8 shows a vehicle control device determining a driving mode based on schedule information of a passenger. [0019] FIG. 9 shows an example of determining a driving mode via a vehicle control device, based on schedule information of a passenger; [FIG. 8 and 9] determines a destination location included in the schedule based on the schedule information can be observed; [FIG. 9(910)(100)] communication unit transmits the control information including the destination can be observed; also see [0068]; [0130-0137], [0232]”, for the benefit of providing a method and an autonomous vehicle are required, which may provide a passenger with a passenger-friendly autonomous driving experience by using various data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified Adamczyk to determining a driving mode based on schedule information of a passenger taught by Cronin. One of ordinary skill in the art would have been motivated to make this modification in order to provide a method and an autonomous vehicle are required, which may provide a passenger with a passenger-friendly autonomous driving experience by using various data.

REGARDING CLAIM 9, Adamczyk in view of Rakah remain as applied above to claim 1, and further, Adamczyk in view of Rakah disclose hardware/software/firmware (Adamczyk: Col. 5, Ln. 49 – Col. 6, Ln. 41). Adamczyk in view of Rakah do not explicitly disclose, obtain, from the vehicle, driving assistance information for assisting the user in driving the vehicle, when determining that the driving assistance information is present, generate switching information for switching from a first driving mode, which does not use the driving assistance information, to a second driving mode, which uses the driving assistance information, and transmit the control information including the switching information.
However, in the same field of endeavor, Cronin discloses, “[0142] The processor 120 may determine the driving mode optimized for the passenger based on the obtained physical state information of the passenger. For example, when the physical state information of the passenger is information indicating a sleeping state of the passenger, the processor 120 may determine the driving mode optimized for the passenger as a quiet driving mode in order to minimize elements disturbing a sleeping passenger. As another example, when the physical state information of the passenger is information indicating a concentration state of the passenger, the processor 120 may determine the driving mode optimized for the passenger as the quiet driving mode in order to remove elements interrupting the concentration of the passenger. An example of the concentration state of the passenger may be a case where the passenger has been watching the tablet PC for a time equal to or higher than a pre-set time. As another example, when the physical state information of the passenger is information indicating a health-related emergency state of the passenger, the processor 120 may determine the driving mode optimized for the passenger as an urgency driving mode.”, and “[0243] The mobile device 3610 may include a communication interface 3611, a touch screen 3612, a power supply 3613, and a memory 3614. The memory 3614 may include driving information for setting a driving mode and a driving parameter of the autonomous vehicle 1”. Motivation addressed (supra).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified Adamczyk to include optimized driving modes disclosed by Cronin. One of ordinary skill in the art would have been motivated to make this modification in order to x. Motivation addressed (supra).

Claim(s)  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk (US 7941267 B2) in view of Rakah (US 20180211541 A1) as applied to claim 1 above, and further in view of Cronin (US 20180203451 A1) and Arian (US 20210182993 A1).
 
REGARDING CLAIM 4, as best understood, Adamczyk in view of Rakah remain as applied to claim 1 above, and further, Adamczyk in view of Rakah disclose hardware/software/firmware (Adamczyk: Col. 5, Ln. 49 – Col. 6, Ln. 41). Adamczyk in view of Rakah do not explicitly disclose, manage utilization situation information including a utilization situation of the co-working space, and the second program, when executed by the second processor, further causes the second processor to: provide the utilization situation to the user terminal of which the user is to use the co-working space based on the utilization situation information.
However, in the same field of endeavor, Arian discloses, “[0196] The vehicle control device 100 may provide the GUI 2410 to a passenger when a traffic jam is imminent. That is, when the autonomous vehicle 1 reaches a situation of the traffic jam in 15 seconds, the vehicle control device 100 may provide the GUI 2410 to the passenger. When the passenger selects “auto adjust in 15 seconds” in the GUI 2410, the vehicle control device 100 may control the autonomous vehicle 1 in a pre-set driving mode. For example, the vehicle control device 100 may change the driving mode of the autonomous vehicle 1 as an eco-driving mode, according to traffic jam information. Also, when the passenger selects “select new route” in the GUI 2410, the vehicle control device 100 may determine another driving path in which there is no traffic jam, and control the autonomous vehicle 1 to drive in a different driving path. Also, when the passenger selects “make a call”, “send a text”, or “send an email” in the GUI 2410, the vehicle control device 100 may transmit a pre-set message or voice to a pre-set person. For example, when the passenger selects “send a text” in the GUI 2410, the vehicle control device 100 may transmit a message including an expected arrival time of the passenger to a person who is to meet the passenger; [0216] The vehicle control device 100 may provide a GUI 2910 to a passenger when a dangerous road is approaching. That is, when the autonomous vehicle 1 reaches the dangerous road in 15 seconds, the vehicle control device 100 may provide the GUI 2910 to the passenger. Items “high,” “medium,” and “low” shown in the GUI 2910 indicate a degree of danger the approaching dangerous road has. When the passenger selects “auto adjust” in the GUI 2910, the vehicle control device 100 may control the autonomous vehicle 1 according to a pre-set driving mode. For example, the vehicle control device 100 may partially adjust a parameter value corresponding to the pre-set driving mode, according to a degree of danger of the dangerous road. Also, when the passenger selects “select new route” in the GUI 2910, the vehicle control device 100 may determine another driving path including no dangerous road, and may control the autonomous vehicle 1 to drive through the other driving path. Also, when the passenger selects “make a call”, “send a text”, or “send an email” in the GUI 2910, the vehicle control device 100 may transmit a pre-set message or voice to a pre-set person. For example, when the passenger selects “send a text” in the GUI 2910, the vehicle control device 100 may send a message including an expected arrival time of the passenger to the person that the passenger is to meet with”, for the benefit of navigating congestion and dangerous roads.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified Adamczyk to include managing and sharing information taught by Cronin. One of ordinary skill in the art would have been motivated to make this modification in order to navigate congested and dangerous roads.
Adamczyk in view of Rakah and Cronin do not explicitly disclose, detecting that the co-working space that the user is to use is changed to another co-working space, determine the other co-working space as the destination from a current location of the user.
However, in the same field of endeavor, Arian discloses, “[0085] The system includes algorithms that are operative to analyze the historical and real-time traffic data for the one or more routes and for each route, to predict the departing time windows that would result in the least amount of impact to the route's congestion. As can be appreciated, if departure time windows are deemed to be undesirable from a traffic congestion management standpoint, minimal or no incentives may be offered for those time windows on a particular route. In some embodiments, the system includes algorithms that predict a destination location. In some embodiments, the algorithms predict a destination location based on user data (e.g., historical travel information and current location and trip details). In some embodiments, the algorithm predicts the destination location when the user enters trip details that do not include a destination location. In some embodiments, the algorithm predicts a next destination location based on trip details that already include a destination. For example, a user may enter travel or trip details to arrive at a first destination, but historical user data indicates this user often makes this trip followed by a second trip to a second location. In this case, the algorithm may predict a likelihood or probability that the user will make the second trip in this instance”, for the benefit of time savings (e.g., for alternative route(s)), or other psychological incentives (for full list of benefits (motivations) see ¶'s[0004-0015]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified Adamczyk to include predicting destination taught by Arian. One of ordinary skill in the art would have been motivated to make this modification in order to time savings (e.g., for alternative route(s)), or other psychological incentives (for full list of benefits (motivations) see ¶'s[0004-0015]).

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk (US 7941267 B2) Rakah (US 20180211541 A1) Herrero (US 20180079413 A1) as applied to claims 2 and 5 above, and further in view of Cronin (US 20180203451 A1).

REGARDING CLAIM 6, Adamczyk in view of Rakah and Herrero remain as applied above to claim 5, and further, Adamczyk in view of Rakah and Herrero disclose hardware/software/firmware (Adamczyk: Col. 5, Ln. 49 – Col. 6, Ln. 41). Adamczyk in view of Rakah and Herrero do not explicitly disclose, determine whether the assistance information includes information indicating that there is urgency of the assignment of the vehicle when the first processor receives the assistance information, and when the assistance information includes the information indicating that there is the urgency of the assignment of the vehicle, set a priority mode that preferentially assigns the vehicle.
However, in the same field of endeavor, Cronin discloses, “[0235] For example, the vehicle control device 100 may provide the priority order setting menu 3410 to a passenger. For example, the vehicle control device 100 may display the priority order setting menu 3410 on a screen via the output device 280. The passenger may set the priority order with respect to the context information and the ambient environment information via the priority order setting menu 3410. As illustrated in FIG. 34, the passenger may set urgent state information among physical state information as the first priority information, and the vehicle control device 100 may determine an urgency driving mode as the driving mode optimized for the passenger by giving priority to the urgent state information among various pieces of context information and ambient environment information that are obtained; also see ¶'s[0155-0157]”, and “[FIG. 34] determining that the assistance information includes the information indicating that there is urgency of assignment of the vehicle, the information generation unit sets, to the vehicle assignment unit, a priority mode that preferentially assigns the vehicle can be observed; [0235] As illustrated in FIG. 34, the passenger may set urgent state information among physical state information as the first priority information, and the vehicle control device 100 may determine an urgency driving mode as the driving mode optimized for the passenger by giving priority to the urgent state information among various pieces of context information and ambient environment information that are obtained; [0237] FIG. 35 shows an example of determining a driving mode optimized for a passenger, based on a priority order with respect to the obtained context information and ambient environment information, via the vehicle control device 100”, for the benefit of utilizing context information about the passenger and ambient environment information of the autonomous vehicle, and controlling the autonomous vehicle according to a determined optimal driving mode.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified Adamczyk to include determining driving modes based upon contextual information taught by Cronin. One of ordinary skill in the art would have been motivated to make this modification in order to utilize context information about the passenger and ambient environment information of the autonomous vehicle, and controlling the autonomous vehicle according to a determined optimal driving mode.

REGARDING CLAIM 7, Adamczyk in view of Rakah and Herrero remain as applied above to claim 2, and further, Adamczyk in view of Rakah and Herrero disclose hardware/software/firmware (Adamczyk: Col. 5, Ln. 49 – Col. 6, Ln. 41). Adamczyk in view of Rakah and Herrero do not explicitly disclose, obtain weather information, when determining that a route from a planned boarding location of the user to the destination includes a dangerous driving environment based on the weather information, identify the dangerous driving environment, and transmit the control information including the dangerous driving environment.
However, in the same field of endeavor, Cronin discloses, “[FIG. 25] the information generation unit obtains weather information can be  observed”, and “[0036] FIG. 26 shows an example of determining a driving mode based on weather information and controlling an autonomous vehicle according to the determined driving mode, via a vehicle control device; [0197-0198] FIG. 25 shows an example of a vehicle control device determining a driving mode based on weather information. The interface 110 may obtain the weather information as the ambient environment information of the autonomous vehicle 1. For example, the interface 110 may obtain the weather information around the autonomous vehicle 1 from an external weather information management system. Also, as another example, the sensing device 230 may sense a surrounding road state via a tire of the autonomous vehicle 1, the processor 120 may generate the weather information around the autonomous vehicle 1 based on the sensed surrounding road state, and the interface 110 may obtain the weather information from the processor 120. For example, the processor 120 may recognize that the surrounding road state is a wet state due to rain, based on information about friction of a ground contact area of the tire of the autonomous vehicle 1, which is sensed by the sensing device 230, and may generate the weather information indicating that it is raining. Next, the interface 110 may obtain the weather information indicating that it is raining from the processor 120”, for the benefit of utilizing context information about the passenger and ambient environment information of the autonomous vehicle, and controlling the autonomous vehicle according to a determined optimal driving mode.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified Adamczyk to include ambient environment information taught by Cronin. One of ordinary skill in the art would have been motivated to make this modification in order to utilize context information about the passenger and ambient environment information of the autonomous vehicle, and controlling the autonomous vehicle according to a determined optimal driving mode.

REGARDING CLAIM 8, Adamczyk in view of Rakah and Herrero remain as applied above to claim 2, and further, Adamczyk in view of Rakah and Herrero disclose hardware/software/firmware (Adamczyk: Col. 5, Ln. 49 – Col. 6, Ln. 41). Adamczyk in view of Rakah and Herrero do not explicitly disclose, transmit, to the user terminal, the control information including the destination when the user terminal is located in an interior of the vehicle.
However, in the same field of endeavor, Cronin discloses, “[FIG. 9] the communication unit transmits, to the user terminal, the control information including the destination when the information generation unit determines that the user terminal is located in an interior of the vehicle can be observed”, for the benefit of utilizing context information about the passenger and ambient environment information of the autonomous vehicle, and controlling the autonomous vehicle according to a determined optimal driving mode.
I It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified Adamczyk to include utilizing context information taught by Cronin. One of ordinary skill in the art would have been motivated to make this modification in order to utilize context information about the passenger and ambient environment information of the autonomous vehicle, and controlling the autonomous vehicle according to a determined optimal driving mode.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamczyk (US 7941267 B2) in view of Rakah (US 20180211541 A1) as applied to claim 1 above, and further in view of Ligi (US 20190143794 A1).

REGARDING CLAIM 10, Adamczyk in view of Rakah remain as applied above to claim 1, and further, Adamczyk in view of Rakah disclose hardware/software/firmware (Adamczyk: Col. 5, Ln. 49 – Col. 6, Ln. 41). Adamczyk in view of Rakah do not explicitly disclose, generate adjustment information for adjusting an environment in an interior of the vehicle when detecting a trigger for adjusting the environment in the interior of the vehicle, and transmit the control information including the adjustment information.
However, in the same field of endeavor, Ligi discloses, “[0031] In one of many possible embodiments, the controller 26 is adapted to control operation of the actuator 24 and displace the vent door 22 to the second position in response to (a) a first signal from the passenger cabin occupancy monitoring device 30 indicating an unoccupied passenger cabin, (b) the receipt of a hail from a potential passenger requesting a ride in the autonomous vehicle to a particular location and communicated to the controller via a wireless communication network and (c) a second signal from the temperature monitoring device 32 indicating a need for maximum heating or cooling to bring the air temperature within the passenger cabin within a predetermined comfort temperature range before picking up the passenger in response to the hail”, for the benefit of automating cabin comfort for passengers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a system disclosed by a modified Adamczyk to include cabin comforts taught by Ligi. One of ordinary skill in the art would have been motivated to make this modification in order to automate cabin comfort for passengers.

Response to Arguments
Applicant’s arguments, filed 04-28-2022, with respect to:
35 USC §112(f) interpretations of the prior office action dated 01-28-2022,
35 USC §112(a) rejections of the prior office action dated 01-28-2022, and
35 USC §112(b) rejections of the prior office action dated 01-28-2022
have been fully considered and are persuasive.  The rejections listed in section 16 (above) have been withdrawn.

Applicant’s arguments with respect to the rejection of claim(s) 1-3, 5-9, and 13 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely the same combined references applied in the prior rejection of record for matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663